                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,
                 Plaintiff,                              No. 19-MJ-3-MAR
vs.                                                PROBABLE CAUSE ORDER
BRANDON JAMES SEYS,
                 Defendant.
                                 ____________________

         On January 9, 2019, this matter came on for a preliminary hearing on a criminal
complaint charging defendant with possession with the intent to distribute a controlled
substance. (Doc. 2). The Government was represented by Assistant United States
Attorney Emily Nydle. The Defendant appeared personally and was represented by his
attorney, Michael Lahammer.        Defendant’s counsel conceded that the Government
established probable cause. For the reasons stated by the Court on the record at the time
of hearing, the Court concludes that there is probable cause to believe that defendant
committed the criminal offense charged in the complaint.
         Therefore, defendant shall be held over for further proceedings. If defendant
disagrees with this Court’s order, he may appeal the Court’s ruling to a district court
judge.
         DATED this 9th day of January, 2019.
